HARALSON, J.
—The defendant was indicted under section 4346 of the Code of 1896 for an assault upon a woman with intent to forcibly ravish her. This included the lesser degree of a simple assault, or an assault and battery.—Jones v. State, 79 Ala. 23.; Horn v. State, 98 Ala. 23, 13 South. 329; Millender v. State, (Ala.) 40 South. 664.
2. There was evidence from which the jury might have convicted of the lesser offense of an assault or of assault and battery, and charges 1 and 5, that if the jury believed the evidence, they must find the defendant not guilty, was properly refused.
3. The second charge, requested by the defendant, was properly refused. It instructed the jury that if they believed the evidence, they could not convict the defendant of an assault with intent to rapé. The prosecu-trix, Barbara Grimes, testifies that she accompanied defendant to Gentry’s show, and after the show when they started home, coming to an alley, defendant grabbed witness around the waist and squeezed' her to the ground, and stated that he was going to do it, and. when defendant grabbed and squeezed her, trying to throw her to the ground, witness hallooed, screamed and called to her cousin, Joe, when defendant turned her loose and ran off; and she went home about 200 yards away; that all defendant did was to grab her around the waist and squeeze her to the ground. This occurred in the alley, as defendant 'testified.
Joe Blankenship testified, that about 10 o’clock at night he heard prosecutrix screaming and hallooeing, and" heard her telling somebody to let her alone; and when witness went to meet, and came to her, she was very much excited and crying. From this evidence, if believed by the jury, they might well have found the defendant guilty .as charged in the indictment, which they did.—Smith v. State, 129 Ala. 90, 29 South. 699, 87 Am. St. Rep. 47.
4. Charge 3 is subject to the vice of ignoring other testimony, than that hypothesized, the tendency of *612which was to vary or impair the force of the testimony the charge is based upon.—Kennedy v. State, 85 Ala. 827, 5 South. 300; Fariss v. State, 85 Ala. 1, 4 South. 679; Green v. State, 97 Ala. 60, 65, 12 South. 416, 15 South. 242.
5, The motion for .a. new trial in a criminal case is not revisable on appeal.—Thomas v. State, 139 Ala. 85, 36 South. 734.
The judgment and sentence of the coure below is affirmed.
Affirmed.
Tyson, C. J., and Simpson and Denson, JJ., concur.